Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



AMERICAN HOME ASSURANCE
COMPANY,


                                    Appellant,

v.

MICHAEL AGUILAR,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-09-00133-CV

Appeal from
 168th District Court

of El Paso County, Texas

(TC # 2008-1887)



MEMORANDUM OPINION


	Pending before the Court is Appellant's motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1) because the parties have settled the dispute.  We grant the motion and
dismiss the appeal.  Costs are assessed against Appellant.  See Tex.R.App.P. 42.1(d)(absent
agreement of the parties, costs are taxed against the appellant).

November 24, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Rivera, J., not participating